DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's election with traverse of Group I in the reply filed on 11/08/21 is acknowledged.  The traversal is on the ground(s) that Lim failed to disclose an insulating layer of an EL display element comprising a nanolaminate with alternating Al2O3 and ZrO2 sub-layers.  Therefore, the conclusion of lack of unity is incorrect.  This is not found persuasive because Group I drawn to a product and Group II drawn to a method and the technical feature of an EL does not make a contribution over the prior art Lim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/21.
The information disclosure statement (IDS) submitted on 02/27/19, 02/12/20, 01/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-10 are objected to because of the following informalities:  
Claims 2-10 ln1, “An electroluminescent display” should be --the inorganic thin film electroluminescent display-- to properly reference the limitation in claim 1.
Claim 9 ln2, “the display element” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2007/0205428) in view of Hong (US 2008/0233762).
Regarding Claim 1, Katayama teaches an inorganic thin film electroluminescent display element ([0010] “a light-emitting material formed using an inorganic compound”), comprising a layer structure (Fig. 1) comprising: - a first dielectric layer (Fig. 1: 102), - a luminescent layer (Fig. 1: 103), comprising manganese doped zinc sulfide ZnS:Mn ([0043] “in the case of using zinc sulfide (ZnS) as the host material and manganese (Mn) as the impurity element”), on the first dielectric layer, and - a second dielectric layer (Fig. 1: 104) on the luminescent layer, 
 Katayama does not explicitly teach in Fig. 1 wherein each of the first and the second dielectric layers comprises nanolaminate with alternating aluminum oxide Al2O3 and zirconium oxide ZrO2 sub-layers.  However, [0076] teaches “dielectric layer 64 like the one shown in FIG. 2B is not specifically limited, it is preferably a film having a high withstand voltage, dense film quality, and a high dielectric constant. For example…aluminum oxide (Al.sub.2O.sub.3)…zirconium oxide (ZrO.sub.2), or the like; a mixed film including these; or a stacked film including at least two kinds of the above materials can be used as the dielectric layer”).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Katayama in order to have stacked films of ZrO.sub.2 and Al.sub.2O.sub.3 since when inorganic materials having high dielectric constant added to organic material, the dielectric constant of the emitting layer is easier to control and can further be increased [0072].
Hong is in the field of semiconductor device (abstract) and teaches wherein each of the first and the second dielectric layers comprises nanolaminate with alternating aluminum oxide Al2O3 and zirconium oxide ZrO2 sub-layers ([0043] “high dielectric insulating layer 140 can be formed in the form of the multi-filmed laminate in which the stack structures of the Al.sub.2O.sub.3/HfO.sub.2 layers or the Al.sub.2O.sub.3/ZrO.sub.2 layers, which are the reversed structures of the HfO.sub.2/Al.sub.2O.sub.3 layers or the ZrO.sub.2/Al.sub.2O.sub.3 layers, are alternatively stacked”).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama with alternately stacked ZrO.sub.2/ Al.sub.2O.sub.3 layers as taught by Hong in order to create a high dielectric insulating layer since layer by layer concept is applied by stacking the layers in the form of laminate [0036].

Regarding Claim 9, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1, wherein the display element is transparent (Katayama [0055] “The substrate 100 is used as a support of the light-emitting element. As the substrate 100, glass”; [0095] “substrate 604, a plastic substrate made of FRP (Fiberglass-Reinforced Plastics), PVF (PolyVinyl Fluoride), mylar, polyester, acrylic, or the like can be used as well as a glass substrate or a quartz substrate”).

Regarding Claim 10, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1, wherein the first and the second dielectric layers are formed by [0008] “high dielectric insulating layer having a high density by using a precursor which can be deposited at a temperature above 400.degree. C. through an atomic layer deposition (ALD)”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Hong as applied to claim 1 and further in view of Lim (US 20050142712).
Regarding Claim 2, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1 except the luminescent layer is formed by atomic layer deposition using maximum process temperature in the range of 150 to 270 0C, preferably 200 to 270 0C, most preferably 225 to 260°C, for example 250 0C.
Lim is in the field of dielectric layer (abstract) and teaches the luminescent layer is formed by atomic layer deposition using maximum process temperature in the range of 150 to 270°C, preferably 200 to 270°C, most preferably 225 to 260°C, for example 250°C ([0014] “deposited by a plasma enhance atomic layer deposition (PEALD) process at a temperature of 250.degree. C”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama and Hong with ALD as taught by Lim in order to fabricate good thin film [0014] since the ALD process is performed below the source decomposition temperature, so that the uniformity with regard to the relatively large wafer is good, and the reproducibility and the reliability are relatively excellent [0013].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Hong and Lim as applied to claim 2 and further in view of Soininen (FI 100758B).
Regarding Claim 3, the combination of Katayama, Hong and Lim teach an electroluminescent display element as defined in claim 2 except the luminescent layer is formed using diethylzinc, hydrogen sulfide, and Mn(thd)3 as precursors.
[0034] “a ZnS:Mn multilayer structure prepared using hydrogen sulfide, diethylzinc and Mn(thd)3 and sulfite as starting materials”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama, Hong and Lim with luminescent layer form using diethylzinc, hydrogen sulfide and Mn(thd)3 as taught by Soininen in order use these components as activator sources [0012] since ZnS:Mn multilayer structure can be form using these materials [0034].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Hong as applied to claim 1 and further in view of Moore (US 2016/0017184).
Regarding Claim 4, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1 except the layer structure is formed on a glass substrate having a thickness of less than or equal to 250 um, preferably less than or equal to 100 um.
Shin is in the field of LED (abstract) and teaches the layer structure is formed on a glass substrate having a thickness of less than or equal to 250 um, preferably less than or equal to 100 um ([0005] “glass substrates are being reduced in thickness to 0.1 mm (100 um) or less”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama, Hong with a glass substrate as taught by Moore in order to allow the substrate to bend and flex for a flexible display since reducing the thickness of the substrate also reduce the display size & weight [0003].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Hong as applied to claim 1 and further in view of Hirota (US 8288241).
Regarding Claim 5, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1 except wherein a ZrO2 sub-layer has a thickness in the range of 1 to 9 nm, preferably 3 to 7 nm, most preferably 4 to 6 nm.
Hirota is in the field of dielectric (abstract) and teaches a ZrO2 sub-layer has a thickness in the range of 1 to 9 nm, preferably 3 to 7 nm, most preferably 4 to 6 nm ([col16 ln40-45 “there has been tried a method of introducing a plurality of Al-doped layers in the ZrO.sub.2 film by using the Al doping method A while maintaining a total thickness of the ZrO.sub.2 film to be 6 nm.”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama, Hong with a thickness of ZrO2 as taught by Hirota in order to keep the thickness close to 6 nm since making this thickness any less would decrease permittivity [col4 ln0-5].
Regarding Claim 6, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1 except wherein an Al2O3 sub-layer has a thickness in the range of 1 to 15 nm, preferably 3 to 10 nm, most preferably 5 to 10 nm.
Hirota is in the field of dielectric (abstract) and teaches an Al2O3 sub-layer has a thickness in the range of 1 to 15 nm ([col7 ln5-10 “Al.sub.2O.sub.3 film has a thickness of 0.5 nm to 1.5 nm”), preferably 3 to 10 nm, most preferably 5 to 10 nm.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama, Hong with a thickness of Al2O3 as taught by Hirota in order to keep the total thickness of the dielectric film with a thickness of 7-10 nm [col7 ln5-10] since leakage current depends of the thickness of the dielectric film ([col3 ln35-40).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Hong as applied to claim 1 and further in view of Stauf (US 2002/0103087).
Regarding Claim 7, the combination of Katayama and Hong teach an electroluminescent display element as defined in claim 1 except wherein zirconium content of the first and/or the second dielectric layer is at least 10% by mass.
Stauf is in the field of semiconductor element (abstract) and teaches wherein zirconium content of the first and/or the second dielectric layer is at least 10% by mass [0093] “Moderate Zr doping levels in such range of about 4 to about 10 wt. %”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Katayama, Hong with a 10% zirconium as taught by Stauf in order to achieve an optimal level of Zr doping since this reduces leakage current [0093].
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Henry Luong/Primary Examiner, Art Unit 2844